People v Merritt (2019 NY Slip Op 05231)





People v Merritt


2019 NY Slip Op 05231


Decided on June 27, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 27, 2019

109411

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vEL'SHAMIR MERRITT, Appellant.

Calendar Date: May 24, 2019

Before: Egan Jr., J.P., Mulvey, Devine, Rumsey and

	 Pritzker, JJ.

Thomas F. Garner, Middleburgh, for appellant.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Albany County (Lynch, J.), rendered March 31, 2017, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In satisfaction of a three-count indictment and other outstanding charges, defendant pleaded guilty to attempted burglary in the second degree and waived his right to appeal, both orally and in writing. In accordance with the terms of the plea agreement, he was sentenced to two years in prison followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Egan Jr., J.P., Mulvey, Devine, Rumsey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.